— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s request to expunge a report relating to her in the Statewide Central Register of Child Abuse and Maltreatment.
We reject petitioner’s contention that respondent erred in denying her request to expunge a child maltreatment report maintained in the Statewide Central Register of Child Abuse and Maltreatment. Pursuant to Social Services Law § 422 (8) (c) (ii), such a report will not be expunged if it is determined that there is "some credible evidence” of maltreatment and such is relevant to some future provision of child care. Here, petitioner claimed that she "pinched” her son in the neck and that it left only a "hickey mark”. The nurse who first examined the child, however, testified that he had a number of bruises around his neck and that he told her that petitioner had grabbed him there. These conflicting versions merely raised questions of credibility for respondent to determine (see, Matter of Golden v Department of Social Servs., 155 AD2d 853; Matter of Stoops v Perales, 117 AD2d 7). Given that there is substantial evidence to support the finding that petitioner grabbed the child’s neck leaving bruises and the conclusion that there was some credible evidence of maltreatment, we cannot say that petitioner’s request for expungement was improperly denied (see, supra; see also, Matter of Sellnow v Perales, 158 AD2d 846). Finally, contrary to petitioner’s contention, there is substantial evidence to support the finding that her actions were relevant and reasonably related to child *326care employment (see, Matter of Boyd v Perales, 170 AD2d 245).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.